        Case 2:19-cv-07955-SVW-KS Document 10 Filed 09/18/19 Page 1 of 1 Page ID #:49




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
Kiana Horn, on behalf of herself and all others similarly          CASE NUMBER
situated,
                                                                                  2:19-cv-07955 RSWL (KSx)
                                                    PLAINTIFF(S)
                              v.
NuWave, LLC,
                                                                              ORDER RETURNING CASE
                                                                                FOR REASSIGNMENT
                                                  DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 16-05 .




      September 17, 2019                                     s/ RONALD S.W. LEW
      Date                                                   United States District Judge



                                         NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge    Stephen V. Wilson                    for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials        SVW           after the case
number in place of the initials of the prior judge so that the case number will read 2:19cv7955 SVW(KSx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge    Statistics Clerk

CV-89 (10/16)                                  ORDER RETURNING CASE FOR REASSIGNMENT
